Citation Nr: 0842179	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  08-25 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to retroactive payment of dependency benefits, 
claimed as accrued benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  He died in May 2006.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 administrative decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied entitlement to 
the benefit currently sought on appeal.

In November 2008, the Board granted the appellant's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2008).


FINDINGS OF FACT

1.  The veteran and the appellant married in June 1945.  The 
veteran died in May 2006. 

2.  By rating decision in August 2003, the veteran's combined 
disability rating was raised from 10 percent to 100 percent.  
The veteran was notified in September 2003 of the increase.  
That notice also indicated that he was being paid as a single 
veteran with no dependents, and that he must submit further 
documentation to support a claim to add a dependent.  No 
correspondence was received prior to his death.

3.  In June 2006, the RO received the appellant's claim for 
Dependency and Indemnity Compensation benefits, to include 
accrued benefits, with a copy of her marriage license.  DIC 
benefits were granted under 38 U.S.C.A. § 1318 in July 2006, 
while accrued benefits were denied.

4.  In January 2008, the RO received the appellant's claim 
for entitlement to retroactive payment of dependency 
benefits, claimed as accrued benefits.  She again submitted a 
copy of the marriage license. 


CONCLUSION OF LAW

Entitlement to retroactive payment of dependency benefits, 
for accrued benefits purposes, is denied.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts in this matter are not in dispute.  The veteran 
served honorably in World War II from October 1942 to 
December 1945 and was in receipt of the Purple Heart for 
wounds received in combat.  During his service, he was a 
prisoner of war held captive for ten months in France, 
Poland, and Germany, and was freed in May 1945.  In June 
1945, he and the appellant married.

Service connection was granted for several disabilities in 
September 1947, and the veteran's combined rating was 30 
percent, making him eligible for, and in receipt of, 
additional benefits for his dependent wife.  In February 
1961, however, his combined disability rating was reduced to 
10 percent, making him ineligible for dependent benefits. 

Additional disabilities were granted service connection for 
the veteran by rating in August 2003.  Effective in April of 
that year, his combined rating was increased to 80 percent, 
and he was paid at the total (100 percent) rate based on 
unemployability.  The September 2003 notice of the award told 
the veteran that he was being paid as a single veteran with 
no dependents, and that to add dependents, he must submit 
additional documentation.  No information was received.

The veteran died in May 2006.  In June 2006, the appellant 
submitted her application for Dependency and Indemnity 
Compensation (DIC) benefits.  In conjunction with her claim, 
she submitted her marriage license showing the date of her 
marriage to the veteran in June 1945.  By a rating decision 
in July 2006, she was granted DIC benefits under 38 U.S.C.A. 
§ 1318.  At that time, accrued benefits were denied.  The 
appellant did not appeal the decision.

The appellant submitted correspondence in January 2008, 
asking that the RO look into her "request for accrued and 
unpaid benefits."  She explained that when the veteran was 
initially awarded service-connected benefits in 1947, he was 
receiving an additional benefit for her as a dependent, but 
that she was later dropped from the award.  She took issue 
with the September 2003 notice regarding the veteran's most 
recent rating action, which indicated that he was receiving 
benefits as a single veteran with no dependents.  As they had 
been married since June 1945, she argued, she was his 
dependent and was entitled to being added to the award 
retroactively.  

Upon the death of a veteran, periodic monetary benefits to 
which that individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of his/her death (accrued benefits) and due and 
unpaid shall, upon the death of such individual, be paid to 
the specified beneficiaries, the first of which is the 
veteran's spouse.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  Evidence in the file at date of death means 
evidence in VA's possession on or before the date of the 
beneficiary's death.  38 C.F.R. § 3.1000(d)(4).  The 
application must be filed within one year after the date of 
death.  38 C.F.R. § 3.1000(c).  

As a preliminary matter, the appellant's claim on appeal 
fails as a matter of law, because the current application for 
accrued benefits was not filed within one year after the 
veteran's May 2006 date of death.  Though her initial claim 
was filed in June 2006, the current claim was received in 
January 2008.  For the sake of completeness, however, the 
Board will address the appellant's contentions fully.

The question is whether the veteran was entitled to periodic 
monetary benefits based on his dependent spouse at the time 
of his death.  The law regarding dependents is clear.  Any 
veteran entitled to compensation for disability rated not 
less than 30 percent is entitled to additional compensation 
for dependents, to include a spouse or child.  38 U.S.C.A. § 
1115 (West 2002); 38 C.F.R. § 3.4(b)(2) (2008).  From 1961 to 
2003, the veteran's disabilities were rated below this rate; 
therefore, he was not entitled to additional compensation for 
a dependent spouse.  In 2003, however, his rating was 
increased above that level, and therefore he was eligible 
from thereafter.

A period of forty two years had lapsed between the veteran's 
rating actions (the 1961 reduction in rate and the 2003 
increase).  Although there was evidence in the file from 1947 
that the veteran was married to the now-appellant, VA had no 
way of knowing in 2003 whether that was still the case.  To 
account for that unknown, VA notified the veteran at that 
time that he was being paid as a single veteran with no 
dependents and that to add any dependents, further 
documentation was required to complete the claim.  

VA must look to all communications from a claimant that may 
be interpreted as applications or claims, formal and 
informal, for benefits and is required to identify and act on 
informal claims for benefits.  Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).  Thus, in this case, the question 
becomes whether the veteran indicated his intent to claim his 
wife as a dependent in 2003.  For accrued benefits purposes, 
evidence showing this must have been in VA's possession on or 
before the date of his death in May 2006.  38 C.F.R. 
§ 3.1000(d)(4).  

After notification in September 2003 of his increased award, 
the veteran did not submit additional documentation regarding 
claiming his wife as a dependent.  In fact, nothing was 
submitted in the following three years leading up to his 
death.  As there is no claim of dependency of record, the 
appellant's appeal must be denied.

In her VA Form 9, Substantive Appeal, the appellant 
referenced a prior Board decision involving a different 
veteran, in which a retroactive payment was granted for 
dependency benefits for a surviving spouse.  It is a well-
established doctrine of veterans' law that decisions of the 
Board have no precedential value.  38 C.F.R. 
§ 20.1303.  Although the Board strives for consistency in 
issuing its decisions, previously-issued Board decisions are 
binding only with regard to the specific case decided.  Prior 
decisions and other appeals may be considered to the extent 
that they reasonably relate to the present case, but the 
Board decides every case based on the individual facts of the 
case in light of applicable procedure and substantive law.  
Id.  See also Lynch v. Gober, 11 Vet. App. 22, 27 (1997).

It is true that retroactive dependency benefits were granted 
in the 2008 Board decision that the appellant cited.  
However, that grant was solely due to the fact that the 
record contained correspondence from the veteran himself, 
which was date-stamped as having been received by VA during 
his lifetime and in conjunction with his claim for benefits, 
containing evidence of the marriage and his intent to claim 
his wife as a dependent.  Because the evidence of record at 
the time of his death supported entitlement to dependency 
benefits for accrued purposes, the claim was granted.  In the 
instant case, however, the veteran did not submit evidence of 
the marriage in September 2003 when requested, or otherwise 
prior to his death.  The proof of the marriage was submitted 
after the veteran's death by the appellant, in support of her 
claim for benefits.  The cases, therefore, are not similar. 

While the Board is sympathetic to the appellant, and lauds 
her sixty one year marriage to the veteran, it is bound by 
the governing statutes and regulations, which for dependency 
benefits require that the veteran adequately notify VA when 
benefits are granted that he has a dependent.  In this case, 
the evidence falls short of such support.  

As a final matter, the Board notes that generally the agency 
of original jurisdiction has a duty to notify and assist the 
appellant under 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. 
§ 3.159 (2007).  As the law, and not the facts, is 
dispositive of the claim, the duties to notify and assist are 
not applicable.  Beverly v. Nicholson, 19 Vet. App. 394 
(2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The 
preponderance of the evidence is found to be against the 
appellant's claim; therefore, the benefit of the doubt 
provision does not apply.  The claim must be denied.


ORDER

Entitlement to retroactive payment of dependency benefits, 
for accrued benefits purposes, is denied.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


